— Order unanimously affirmed, with costs. Memorandum: We agree with defendant that plaintiff, on the evidence submitted on this motion for summary judgment, has no cause of action for malicious prosecution. Nevertheless, we find the record contains sufficient evidence to establish, prima facie, a cause of action against defendant for improperly inducing the Department of Motor Vehicles to suspend plaintiff’s driver’s license pursuant to section 332 of the Vehicle and Traffic Law (see Board of Educ. v Farmingdale Classroom Teachers Assn., 38 NY2d 397, 405-406). Obviously, the purpose of section 332 of the Vehicle and Traffic Law is to protect the public from uninsured motorists who fail to satisfy judgments resulting from personal injury or property damage. The section was not designed to assist the defendant insurance company to recover from its insured money paid by mistake. (Appeal from order of Supreme Court, Monroe County, Mastrella, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.